DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 12/23/2020. Claims 1, 8, and 15 have been amended. Claims 1-20 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat et al. (WO 2014/106814 A2, hereinafter “Alshdaifat”) in view of Wang et al. (WO 2015/192042 A1, hereinafter “Wang”) in view of Campbell et al. (US 20070082706 A1, hereinafter “Campbell”) and further in view of Markovic et al. (US 20110175810 A1, hereinafter “Markovic”).
Regarding claim 1, Alshdaifat discloses a computer-implemented method, comprising: identifying, based on a cognitive system, a plurality of recognition signals from a live video stream of an assembly of people (please see lines 1 -8 of the abstract as well as page 1, line 19 through page 2, line 14 
entering each said member into a recognition queue based on a priority level assigned to each said member (paragraphs [0043]-[0044] of WO 2015/192042 as noted immediately above, as well as pg. 1, line 23 through pg. 2, line 14 of 2014/106814 A2 wrt inner operations including path planning, trajectory generation, and task allocation); 
detecting a first voice command based, at least in part, on said cognitive system (please see paragraphs 0044, 0047 and end of 0050 of 2014/106814 A2 wrt UAV commands, realtime video and option to select voice command);
responsive to detecting said first voice command (paragraph 0050 of WO 2014/106814 A2 wrt gesture-sensing camera and interactive message interface includes voice commands): 
delivering a microphone via an autonomous vehicle to a first member included in said recognition queue based on said priority level assigned to said first member (please see figure 3 of WO 2014/106814 A2 wrt a reporter drone that moves toward a speaker/person while the earner a keeps a distance to get a photo or video recording, found at pg. 3, lines 13-24 as well as paragraphs 0054-0055 of WO 2015/192042 wrt command identifier 332 and command selector 335 and approval signals); 
activating said microphone based, at least in part, on said autonomous vehicle being within a first threshold distance of said first member (similarly WO 2014/106814 A2, pg. 3, lines 21-28 wrt drone moving toward a speaker while keeping a distance to get a photo or recording); 
generating a first voice print corresponding to said first member from audio received via said microphone (paragraphs [0043]-[0044] wrt UAV messages and automatically selected highest-ranked media/using image or audio processing to identify similar audio or images of WO 2015/192042);

 	re-activating said microphone based, at least in part, on identifying said first voice print (paragraphs [0043]-[0044] wrt UAV messages and automatically selected highest-ranked media using image or audio processing to identify similar audio or images of WO 2015/192042). WO 2014/106814 A2 to Alshdaifat et al. clearly discloses a “reporter drone” that approaches a specific speaker with both a mike-speaker screen as well a separate antenna while keeping a distance from the speaker to get a photo or video recording. Additionally, the bottom of pg. 1 through bottom of pg. 3 of WO 2014/106814 A2 teach drones performing some inner operations including determining an optimal path to follow while meeting certain objectives, trajectory generation and task allocation so as to approach a specific speaker inside a big hall, stadium or open yard to approach a specific speaker to record specific incidents, take photos and register sounds.
Alshdaifat et al. does not explicitly teach the manner in which its cognitive system recognizes one or more members of an assembly as part of a prioritized recognition queue whereas, paragraphs 0022-0024 of WO 2015/192042 Al to Wang et al. discuss a frontend module 110 and graph module 130 which manage connections and storing identifiers, where paragraphs 0047-0052 further disclose an application manager 325 which receives interactions including captured real-time video and interface objects, and paragraph 0049 teaches and command identifier 332, policy engine 336 and UAV controller 330 for recognition of a request signal and subsequent control of the UAV for action upon inputs to interactive message interface 320 including recording of audio voice commands analyzed by a speech-to-text algorithm (par. 0050, lines 6-20 of WO 2015/192042 A1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the interactive message teachings of WO 2015/192042 Al to Wang et al. within the context of the drone reporter of WO 2014/106814 A2 to Alshdaifat et al., in that both disclose the use of a UAV for recording audio and video of a speaker at an event, where WO 2014/106814 A2 
a particular recognized speaker at an event while excluding extraneous noise from other members while 
maintaining a safe distance between the drone reporter of Alshdaifat et al. and a recognized speaking member.
Alshdaifat and Wang do not explicitly teach generating voice prints. However, Campbell teaches generating voice prints (see paragraph [0024] “a voice print of the user may be used to identify the appropriate user speech profile, i.e., when a user speaks into microphone 108, speech recognition system 222 may be configured to identify the user by their voice”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Alshdaifat and Wang to include generating voice prints, as taught by Cambell in order to provide other voice controlled system in vehicle, hence enabling selection of appropriate user speed profile for speech recognition system.
Applicant has amended the claim to recite the limitation “the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up”. However, Markovic teaches the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up (see paragraph [0131] “This can be determined using a variety of factors including those discussed in connection with FIG. 7a. Moreover, other factors which relate to actions that an interested spectator would perform can also be detected. For example, one or more people might be detected at some distance behind or to the side of the engaged person. The one or more people might perform an action such as standing up or raising their arms above their heads to cheer, or emitting a loud audible cheer.” 
the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up, as taught by Markovic in order to provide simplified and automatic technique for people to enter and leave experience, e.g., by logging in or logging out of experience, with minimal or no explicit actions.

Regarding claim 2, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising: 
detecting a second voice command said second voice command being detected based, at least in part, on said cognitive system (WO 2015/192042 A1 paragraphs 0026-0029 wrt selecting a message for more information, voting-expanding message cards and real-world identifying information); 
responsive to detecting said second voice command: deactivating said microphone (please see WO 2015/192042 A1, paragraphs [0050]-[0051] wrt voice command option particularly the end of para. 0050 wrt analysis of the voice command by speech-to text);
 releasing a second member from said recognition queue; delivering said microphone via said autonomous vehicle to said second member (WO 2015/192042 A1, paragraphs [0053]-[0054] wrt identifying commands in real-time, most numerous/popular, and selecting location commands based on time stamps/number of approval signals/time period); and 
activating said microphone based, at least in part, on said autonomous vehicle being within said first predetermined threshold distance of said second member (WO 2015/192042 A1, paragraph [0055] wrt programmatically identifying image recognition sources and maintaining the subject in view of the camera and microphone of WO 2014/106814 A2, until the number of approvals within a recent period of time no longer exceeds a threshold number of interactions so as to safely approach a recognized second member while still being able to single out a single speaking member).


assigning a higher priority level to at least one of said one or more members based on said identity (WO 2015/192042 A1, paragraphs 0050-0055 wrt interactive message interface 320, valid commands and number of approval signals within a time period, at the end of paragraph of 0055).

Regarding claim 4, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising: identifying a location of each of said one or more members entered into said recognition queue (WO 2015/192042 Al, paragraphs 0044-0045 wrt ranking locations/message and selecting physical position for the different locations of an event, and 0047 wrt selectable vote for a particular location); and 
assigning a higher priority level to at least one of said one or more members based on said location (WO 2015/192042 A1 paragraph 0044 wrt highest-ranked messages-locations).

Regarding claim 5, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising: generating a timestamp for each of said one or more recognition signals, said timestamp indicates when each recognition signal is identified (WO 2015/192042 A1, paragraph 0054 wrt timestamps of approval signals).

Regarding claim 6, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches wherein said autonomous 

Regarding claim 7, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches wherein said autonomous vehicle is an aircraft, (please note that both WO 2014/106814 A2 to Alshdaifat. and WO 2015/192042 A1 to Wang, disclose the use of a drone or UAV for the purpose of collecting real-time audio and visual information at an event).

Regarding claim 8, Alshdaifat discloses a computer program product, the computer program product comprising one or more computer readable storage media and program instructions stored on said one or more computer readable storage media (WO 2014/106814 A2 wrt performing inner 
operations, including path planning, trajectory generation, task allocation and approaching a specific 
speaker in a hall to take photos or register sounds, as well as figures 3 and 6 of WO 2015/192042 A1), said program instructions comprising instructions to:
identify, based on a cognitive system, a plurality of recognition signals from a live video stream of an assembly of people (please see lines 1-8 of the abstract as well as page 1, line 19 through page 2, line 14 wrt drone sensing, path planning, task allocation/scheduling and approaching a specific speaker in an audience in a big hall of WO 2014/106814A2), wherein each recognition signal indicates a request to speak by a member of said assembly of people (please see paragraphs 0030, 0032-0034 of WO 2015/192042 A1 wrt realtime messaging platform interaction with UAV, the UAV capturing photographs or videos, and interaction engine 150); and
enter each said member into a recognition queue based on a priority level assigned to each of said member (paragraphs 0043-0044 of WO 2015/192042 as noted immediately above, as well as pg. 1, line 23 through pg. 2, line 14 of 2014/106814 A2 wrt inner operations including path planning, trajectory generation, and task allocation);

responsive to detecting said first voice command (paragraph 0050 of WO 2014/106814 A2 wrt gesture-sensing camera and interactive message interface includes voice commands);
deliver a microphone via an autonomous vehicle to a first member included in said recognition queue based on said priority level assigned to said first member (please see figure 3 of WO 2014/
106814 A2 wrt a reporter drone that moves toward a speaker/person while the camera keeps a distance to get a photo or video recording, found at pg. 3, lines 13-24); and
activate said microphone based, at least in part, on said autonomous vehicle being within a first threshold distance of said first member (similarly WO 2014/106814 A2, pg. 3, lines 21 -28 wrt drone 
moving toward a speaker while keeping a threshold distance to get a photo or recording); 
generating a first voice print corresponding to said first member from audio received via said 
microphone (paragraphs 0043-0044 wrt UAV messages and automatically selected highest-ranked
media/using image or audio processing to identify similar audio or images of WO 2015/192042);
muting said microphone based, at least in part, on identifying a second voice print that is distinct from said first voice print (paragraphs 0054-0055 of WO 2015/192042 wrt command identifier 332 and 
command selector 335 and approval signals);
re-activating said microphone based, at least in part, on identifying said first voice print (paragraphs 0043-0044 wrt UAV messages and automatically selected highest-ranked media or using image and audio processing to identify similar audio or images of WO 2015/192042).
As noted above, WO 2014/106814 A2 to Alshdaifat discloses a “reporter drone” that approaches a specific speaker with both a mike-speaker screen as well a separate antenna while 
keeping a distance from the speaker to get a photo or video recording. Additionally, the bottom of pg. 1 through bottom of pg. 3 of WO 2014/106814 A2 teach drones performing some inner operations 
including determining an optimal path to follow while meeting certain objectives, trajectory generation 

approach a specific speaker to record specific incidents, take photos and register sounds while still being able to eliminate extraneous noise and maintaining a safe distance to a recognized speaking member.
However, Alshdaifat does not explicitly teach the manner in which its cognitive system recognizes one or more members of an assembly as part of a prioritized recognition queue, whereas, paragraphs 0022-0024 of WO 2015/192042 Al to Wang discuss a frontend module 110 and graph module 130 which manage connections and storing identifiers, where paragraphs 0047-0052 further disclose an application manager 325 which receives interactions including captured real-time video and interface objects, and paragraph 0049 teaches and command identifier 332, policy engine 336 and UAV controller 330 for recognition of a request signal and subsequent control of the UAV for action upon inputs to interactive message interface 320 including recording of audio voice commands analyzed by a 
speech-to-text algorithm [para. 0050, lines 6-20 of WO 2015/192042 A1]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the interactive message teachings of WO 2015/192042 Al to Wang et al. within the context of the drone reporter of WO 2014/106814 A2 to Alshdaifat et al., in that both disclose the use of a UAV for recording audio and video of a speaker at an event, where WO 2014/106814 A2 teaches the general need for performing some inner operations including path planning, trajectory generation, task allocation and approaching a specific speaker inside a big hall or stadium (inherently including a microphone distance threshold), where WO 2015/192042 Al specifically teaches an application manager and message interface for performing the queueing of recognition requests and subsequently delivering the drone to a specific location and automatically activating the microphone (and/or camera) within a threshold distance of a member’s recognition request for both camera and microphone best video and audio, visibility and sound detection so as to acquire both sound and video of a particular recognized speaker at an event while excluding extraneous noise from other members while maintaining a safe distance between the drone reporter of Alshdaifat et al. and a recognized speaking member.
voice print of the user may be used to identify the appropriate user speech profile, i.e., when a user speaks into microphone 108, speech recognition system 222 may be configured to identify the user by their voice”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Alshdaifat and Wang to include generating voice prints, as taught by Cambell in order to provide other voice controlled system in vehicle, hence enabling selection of appropriate user speed profile for speech recognition system.
Applicant has amended the claim to recite the limitation “the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up”. However, Markovic teaches the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up (see paragraph [0131] “This can be determined using a variety of factors including those discussed in connection with FIG. 7a. Moreover, other factors which relate to actions that an interested spectator would perform can also be detected. For example, one or more people might be detected at some distance behind or to the side of the engaged person. The one or more people might perform an action such as standing up or raising their arms above their heads to cheer, or emitting a loud audible cheer.” 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Alshdaifat Wang and Cambell to include the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up, as taught by Markovic in order to provide simplified and automatic technique for people to enter and leave experience, e.g., by logging in or logging out of experience, with minimal or no explicit actions.

Regarding claim 9, Alshdaifat, Wang and Campbell, as modified by Markovic the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to:

responsive to detecting said second voice command (please see WO 2015/192042 A1 paragraphs 0050-0051 wrt voice command option particularly the end of paragraph 0050 wrt analysis of the voice command by speech-to text):
 deactivate said microphone (WO 2015/192042 A1 paragraphs 0053-0054 wrt identifying commands in real-time, most numerous/popular, and selecting location commands based on time stamps/number of approval signals/time period); 
release a second member from said recognition queue (please see WO 2015/192042 Al paragraphs 0050-0051 wrt voice command option particularly the end of par. 0050 wrt analysis of the voice command by speech-to text);
 deliver said microphone via said autonomous vehicle to said second member (WO 2015/192042 A1 paragraphs 0053-0054 wrt identifying commands in real-time, most numerous/popular, and selecting location commands based on timestamps/number of approval signals/time period); and 
activate said microphone based, at least in part, on said autonomous vehicle being within said first predetermined threshold distance of said second member (WO 2015/192042 A1 paragraph 0055 wrt programmatically identifying image recognition sources and maintaining the subject in view of the camera (and microphone of WO 2014/106814 A2), until the number of approvals within a recent period of time no longer exceeds a threshold number of interactions so as to exclude extraneous noise while still maintaining a safe distance between the drone and a recognized speaking member).

Regarding claim 10, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to:


Regarding claim 11, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to: identify a location of each of said one or more members entered into said recognition queue (WO 2015/192042 A1 paragraphs 0044-0045 wrt ranking locations/message and selecting physical position for the different locations of an event, and 0047 wrt selectable vote for a particular location); and assign a higher priority level to at least one of said one or more members based on said location (WO 2015/192042 A1 paragraph 0044 wrt highest-ranked messages-locations).

Regarding claim 12, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to: generate a timestamp for each of said one or more recognition signals, said timestamp indicates when each recognition signal is identified (WO 2015/192042 A1 paragraphs 0053-0054 wrt identifying 
commands in real-time, most numerous/popular, and selecting location commands based on time stamps/number of approval signals/time period).

Regarding claim 13, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches wherein said autonomous vehicle includes said microphone (please note that both WO 2014/106814 A2 to Alshdaifat et al. and WO 2015/192042 A1 to Wang et al. disclose at least a drone with a microphone).

Regarding claim 14, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches wherein said autonomous vehicle is an aircraft (please note that both WO 2014/106814 A2 to Alshdaifat et al. and WO 2015/192042 A1 to Wang, disclose the use of a drone or UAV for the purpose of collecting real-time audio and visual information at an event).

Regarding claim 15, Alshdaifat discloses a computer system, the computer system comprising:
an autonomous vehicle (WO 2014/106814 A2 to Alshdaifat et al. showing the drone in the figures, as well as UAV 115 of figure 1 of WO 2015/192042 A1 to Wang et al.); 
a video camera (camera 22 of figure 2-A of WO 2014/106814 A2, and camera 215 of figure 2 of WO2015/192042 A1); a microphone (microphone 27 of figures 1 and 2-A of WO 2014/106814 A2, and 620 of figure 6 of WO2015/192042 A1); 
one or more computer processors (pg. 1 line 19 through pg. 2 line 14 of WO 2014/106814 A2 wrt performing inner operations, etc., as well as figures 1 & 3 of WO 2015/192042 A1 wrt UAV controller 210 and UAV Interaction Engine 150); one or more computer readable storage media (of WO 201 5/192042 A1 wrt at least command repository 334 and storage 606 of figures 3 & 6, respectively);
computer program instructions; said computer program instructions being stored on said one or more computer readable storage media (of WO 2015/192042 A1 wrt at least command repository 334 and storage 606 of figures 3 & 6, respectively); said computer program instructions comprising instructions comprising instructions to: identify, based on a cognitive system, a plurality of recognition signals from a live video stream of an assembly of people please see lines 1-8 of the abstract as well as page 1, line 19 through page 2, line 14 wrt drone sensing, path planning, task allocation/scheduling and approaching a specific speaker in an audience in a big hall of WO 2014/106814 A2), wherein each recognition signal indicates a request by a member of said assembly of people (please see lines 1-8 of the abstract as well as 
enter each said member into a recognition queue based on a priority level assigned to each said member (paragraphs 0043-0044 of WO 2015/192042 as noted immediately above, as well as pg. 1, line 23 through pg. 2, line 14 of 2014/106814 A2 wrt inner operations including path planning, trajectory generation, and task allocation); 
detect a first voice command based, at least in part, on said cognitive system (please see paragraphs 0044, 0047 and end of 0050 of 2014/106814 A2 wrt UAV commands, real -time video and option to select voice command); responsive to detecting said first voice command:
deliver said microphone via said autonomous vehicle to a first member included in said recognition queue based on said priority level assigned to said first member (please see figure 3 of WO 2014/106814 A2 wrt a reporter drone that moves toward a speaker/person while the camera keeps a distance to get a photo or video recording, found at pg. 3, lines 13-24); and
 activate said microphone based, at least in part, on said autonomous vehicle being within a first threshold distance of said first member (similarly WO 2014/106814 A2, pg. 3, lines 21-28 wrt drone moving toward a speaker while keeping a distance to get a photo or recording, where an autonomous vehicle threshold is part and parcel of the moving of said autonomous vehicle to a safe distance from a speaker to get a photo or recording without extraneous noise); 
generate a first voice print corresponding to said first member from audio received via said microphone (paragraphs 0043-0044 wrt UAV messages and automatically selected highest-ranked media/using image or audio processing to identify similar audio or images of WO 2015/192042);
muting said microphone based, at least in part, on identifying a second voice print that is distinct from said first voice print (paragraphs 0054-0055 of WO 2015/192042 wrt command identifier 332 and command selector 335 and approval signals);

However, Alshdaifat et al. does not explicitly teach the manner in which its cognitive system recognizes one or more members of an assembly as part of a prioritized recognition queue. Whereas, paragraphs 0022-0024 of WO 2015/192042 A1 to Wang et al. discuss a frontend module 110 and graph module 130 which manage connections and storing identifiers, where paragraphs 0047-0052 further disclose an application manager 325 which receives interactions including captured real-time video and interface objects, and paragraph 0049 teaches and command identifier 332, policy engine 336 and UAV controller 330 for recognition of a request signal and subsequent control of the UAV for action upon inputs to interactive message interface 320 including recording of audio voice commands analyzed by a speech-to-text algorithm (para. 0050, lines 6-20 of WO 2015/192042 A1),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the interactive message teachings of WO 2015/192042 Al to Wang et al. within the context of the drone reporter of WO 2014/106814 A2 to Alshdaifat et al., in that both disclose the use of a UAV for recording audio and video of a speaker at an event, where WO 2014/106814 A2 teaches the general need for performing some inner operations including path planning, trajectory generation, task allocation and approaching a specific speaker inside a big hall or stadium (inherently including a microphone distance threshold), where WO 2015/192042 A1 specifically teaches an application manager and message interface for performing the queueing of recognition requests and subsequently delivering the drone to a specific location and automatically activating the microphone (and/or camera) within a threshold distance of a member’s recognition request for both camera and microphone best video and audio, visibility and sound detection so as to acquire both sound and video of a particular recognized speaker at an event while excluding extraneous noise from other members while maintaining a safe distance between the drone reporter of Alshdaifat et al. and a recognized speaking member.
voice print of the user may be used to identify the appropriate user speech profile, i.e., when a user speaks into microphone 108, speech recognition system 222 may be configured to identify the user by their voice”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Alshdaifat and Wang to include generating voiceprints, as taught by Cambell in order to provide other voice controlled system in vehicle, hence enabling selection of appropriate user speed profile for speech recognition system.
Applicant has amended the claim to recite the limitation “the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up”. However, Markovic teaches the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up (see paragraph [0131] “This can be determined using a variety of factors including those discussed in connection with FIG. 7a. Moreover, other factors which relate to actions that an interested spectator would perform can also be detected. For example, one or more people might be detected at some distance behind or to the side of the engaged person. The one or more people might perform an action such as standing up or raising their arms above their heads to cheer, or emitting a loud audible cheer.” 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Alshdaifat Wang and Cambell to include the plurality of recognition signals comprise at least one of hand raising, arm waving or standing up, as taught by Markovic in order to provide simplified and automatic technique for people to enter and leave experience, e.g., by logging in or logging out of experience, with minimal or no explicit actions.

Regarding claim 16, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to: detect a second voice command, said second voice command being detected based, at least in part, on 
responsive to detecting said second voice command: deactivate said microphone (please see WO 2015/192042 A1 paragraphs 0050-0051 wrt voice command option particularly the end of par. 0050 wrt analysis of the voice command by speech -to text); release a second member from said recognition queue; deliver said microphone via said autonomous vehicle to said second member (WO 2015/192042 A1 paragraphs 0053 -0054 wrt identifying commands in real-time, most numerous/popular, and selecting location commands based on timestamps/number of approval signals/time period); and 
activate said microphone based, at least in part, on said autonomous vehicle being within said threshold distance of said second member (WO 2015/192042 Al paragraph 0055 wrt programmatically identifying image recognition sources and maintaining the subject in view of the camera (and microphone of WO 2014/106814 A2, also wrt microphone/autonomous vehicle threshold distance, until the number of approvals within a recent period of time no longer exceeds a threshold number of interactions).

Regarding claim 17, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to: identify an identity of at least one of said one or more members entered into said recognition queue, said identity being identified based, at least in part, on said cognitive system (WO 2015/192042 A1 paragraph 0029 wrt front end module 110 and account holder identifying information); and 
assign a higher priority level to at least one of said one or more members based on said identity (WO 2015/192042 Al paragraphs 0050-0055 wrt interactive message interface 320, valid commands and number of approval signals within a time period, end of par. 0055).

Regarding claim 18, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to: identify a location of each of said one or more members entered into said recognition queue (WO 

Regarding claim 19, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches further comprising instructions to: generate a timestamp for each of said one or more recognition signals, said timestamp indicates when each recognition signal is identified (WO 2015/192042 Al paragraphs 0053-0054 wrt identifying 
commands in real-time, most numerous/popular, and selecting location commands based on timestamps/number of approval signals/time period).

Regarding claim 20, Alshdaifat, Wang and Campbell, as modified by Markovic disclose the claimed invention substantially as explained above. Further, Wang teaches wherein said autonomous vehicle is an aircraft (please note that both WO 2014/106814 A2 to Alshdaifat et al. and WO 2015/192042 A1 to Wang et al. disclose the use of a drone or UAV for the purpose of collecting real-time audio and visual information at an event).

Response to Arguments
Applicant’s arguments filed on 12/23/2020 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/J.W.C/             Examiner, Art Unit 3663                         

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663